             Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

BRUCE KATZ, M.D., P.C
individually and on behalf of all                                 Case No.
others similarly situated,
                                                                  CLASS ACTION

        Plaintiff,                                                JURY TRIAL DEMANDED

v.

ADVANCED DIAGNOSTIC
SOLUTIONS LLC,

      Defendant.
___________________________________/

                                    CLASS ACTION COMPLAINT

        Plaintiff Bruce Katz, M.D., P.C. brings this class action against Defendant Advanced

Diagnostic Solutions LLC (“Defendant”) and alleges as follows upon personal knowledge as to

itself and its own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by its counsel.

                                     NATURE OF THE ACTION

        1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 (“TCPA”), arising from Advanced Diagnostic’s fax advertisements without recipients’ consent.

        2.      Advanced Diagnostic sent facsimiles offering promotions, in the instance of the

Plaintiff’s contact, its diagnostic products and services.

        3.      Advanced Diagnostic offers services on medical equipment that it also leases.

        4.      Through this action, Plaintiff, a medical practice that received Defendant’s fax

advertisement, seeks injunctive relief to halt Defendant’s illegal conduct which has resulted in Plaintiff’s

and the Class’s loss of time, invasion of privacy, loss of use of their fax machines, and other costs


                                                     1
              Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 2 of 9




associated with receiving faxes. Plaintiff also seeks statutory damages of between $500 and $1,500 per

violation on behalf of itself and members of the Class, and any other available legal or equitable

remedies.

                                    JURISDICTION AND VENUE

        5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute for which there is federal question jurisdiction.

        6.      Venue is proper in pursuant to 28 U.S.C. § 1391(b) because Defendant’s tortious

conduct against Plaintiff was directed to this District.

                                                PARTIES

        7.      Plaintiff Bruce Katz, M.D., P.C. is a New York corporation located in this District.

        8.      Defendant Advanced Diagnostic Chemistries Corp. is a New York limited liability

company with its principal place of business in Rye, NY.

                                               THE TCPA
        9.      In 1991, Congress enacted the TCPA in response to a growing number of complaints

regarding certain telemarketing practices.

        10.     The TCPA forbids sending unsolicited advertisements for goods or services via

facsimile (“Junk Faxes”) without the recipients’ prior express invitation or permission and to

recipients with whom the sender does not have a established business relationship. 47 U.S.C. §

227(b)(1)(C).

        11.     The TCPA requires that even those fax advertisements being sent to those with

whom the advertiser has an established business relationship, include an opt-out notice (“Opt-Out

Notice”). Id. § 227(b)(2)(D).

        12.     In order to comply with the TCPA’s Opt-Out Notice requirements, each fax

advertisement must include all of the following:



                                                     2
             Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 3 of 9




             a) clear and conspicuous language on the first page stating that recipients may
                  request that the sender not send any unsolicited advertisements and informing
                  recipients that failure to comply with such a request within the shortest reasonable
                  time, as determined by the FCC, is unlawful;
             b) a toll free phone that the recipient may use to submit a request to cease
                  transmitting fax advertisements to the recipient; and
             c) a facsimile number that a recipient may use to submit a request to cease
                  transmitting fax advertisements to the recipient.
47 U.S.C. § 227(b)(1)(C); 47 C.F.R. § 64.1200(a)(4)(iii)-(v).
       13.        The TCPA provides a private right of action to recipients of Junk Faxes. 47 U.S.C.
§ 227(b)(3).
                                                 FACTS

       14.        Defendant is a manufacturer and lessor of medical equipment.

       15.        Advanced Diagnostic also provides training and services of the products it leases.

       16.        Defendant’s business model includes marketing those products through facsimile

advertisements.

       17.        Recipients of Defendant’s Junk Faxes have never consented to receive them and that

have no preexisting business relationship with Defendant.

       18.        Plaintiff is, and at all relevant times has been, a “person” as defined by 47 U.S.C. §

153(39).

       19.        On April 7, 2021 the Plaintiff received the below fax on its fax machine (212) 421-

XXXX:




                                                     3
      Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 4 of 9




20.     The fax constitutes an “unsolicited advertisement” because it advertises medical


                                        4
              Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 5 of 9




equipment for lease and service.

        21.      Indeed, the fax promotion offers that the first six lease payments on this medical

equipment can be deferred.

        22.      The content of the fax is otherwise generic.

        23.      The fax does not contain an Opt Out Notice.

        24.      Plaintiff has never been a customer of the Defendant.

        25.      Plaintiff is the owner of the fax machine at which Defendant’s unsolicited fax

advertisement was received.

        26.      Defendant’s fax advertisement caused Plaintiff actual harm, including the monetary

costs associated with receiving faxes, invasion of privacy, aggravation and annoyance.

        27.      Defendant’s fax advertisement also inconvenienced Plaintiff and wasted its time.

                                        CLASS ALLEGATIONS

        28.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and/or

(b)(3), on behalf of itself and all others similarly situated.

        29.      Plaintiff brings this case on behalf of a Class defined as follows:

                 All persons and entities to whom: (a) Advanced Diagnostic and/or a
                 third party acting on Defendant’s behalf sent one or more faxes (b)
                 for the purposes of obtaining contact information in order to send
                 marketing materials to them (c) at any time in the period that begins
                 four years before the date of filing this complaint and ends at the
                 date of trial.

        30.      Exclusions: Excluded from the Class are Advanced Diagnostic, any entity in
which Advanced Diagnostic have a controlling interest or that has a controlling interest in
Advanced Diagnostic, Defendant’s legal representatives, assignees, and successors, the judges to
whom this case is assigned and the immediate family members of all of the foregoing.
        31.      Numerosity. The Class are so numerous that joinder of all members is
impracticable. On information and belief, judging from the generic nature of the fax, each Class


                                                       5
              Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 6 of 9




has more than 100 members. It will be more efficient for the Court and the parties to resolve
these alleged violations of the TCPA in one fell swoop than in hundreds or thousands of
individual trials.
        32.     Commonality. There are many questions of law and fact that have the same
answer for all class members and the answers to which will be determinative of the outcome of
the litigation. That is no surprise, given the generic nature and content of the fax. The common
questions include:
                Who sent the faxes?
                Did Advanced Diagnostic send the faxes in order to make sales?
                Did the faxes contain a compliant Opt-Out Notice?
                Did Advanced Diagnostic have a practice of obtaining consent before sending
facsimile advertisements?
                Did the faxes violate the TCPA?
                Were Defendant’s violations knowing or willful?
                Should Advanced Diagnostic be enjoined from sending unsolicited facsimile
advertisements?
        33.     Typicality. Plaintiff’s claims are typical of the claims of the Class. Plaintiff’s
claims and the claims of the Class arise from identical or similar boilerplate faxes and are based
on the same provisions of the TCPA.
        34.     Adequacy. Plaintiff will fairly and adequately protect the interests of the Class.
Plaintiff has retained competent and capable attorneys with significant experience in complex
and class action litigation, including TCPA class actions. Plaintiff and his counsel are committed
to prosecuting this action vigorously on behalf of the Class and have the financial resources to do
so. The interests of Plaintiff and his counsel are aligned with those of the proposed Class.
        35.     Predominance. Advanced Diagnostic have engaged in a telephonically routinized
course of conduct toward Plaintiff and members of the Class. The common issues arising from
this repetitive conduct that affect Plaintiff and members of the Class predominate over any
individual issues.

                                                   6
                Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 7 of 9




          36.     Superiority. A class action is the superior method for the fair and efficient
adjudication of this controversy. Classwide relief is essential to compel Defendant to comply
with the TCPA. The interest of individual members of the Class in individually controlling the
prosecution of separate claims against Advanced Diagnostic are small because the damages in an
individual action for violation of the TCPA are small. Management of these claims is likely to
present significantly fewer difficulties than are presented in many class actions because the calls
at issue are all automated and because the TCPA articulates bright-line standards for liability and
damages. Class treatment is superior to multiple individual suits or piecemeal litigation because
it conserves judicial resources, promotes consistency and efficiency of adjudication, provides a
forum for small claimants, and deters illegal activities. There will be no significant difficulty in
the management of this case as a class action.
          37.     Injunctive and Declaratory Relief is Appropriate. Advanced Diagnostic have
acted on grounds generally applicable to the Class, thereby making final injunctive relief and
corresponding declaratory relief with respect to the Class appropriate on a classwide basis.



                                             COUNT I
                          Violation of the TCPA, 47 U.S.C. § 227(b)(1)(C)

          38.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          39.     It is a violation of the TCPA to use a fax machine, computer, or other device to

send an unsolicited advertisement to a fax machine.

          40.     Advanced Diagnostic used a fax machine, computer, or other device to send

unsolicited fax advertisements to Plaintiff and other members of the Class, or others did so on their

behalf.

          41.     These faxes were sent without regard to whether Advanced Diagnostic had first

obtained express invitation or permission from the recipients to send such faxes. In fact, Advanced


                                                    7
             Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 8 of 9




Diagnostic did not have prior express invitation or permission from Plaintiff or other members of

the putative Class when its faxes were transmitted.

       42.      Advanced Diagnostic have, therefore, violated § 227(b)(1)(C) of the TCPA. In fact,

Advanced Diagnostic knew or should have known that its conduct as alleged herein violated the

TCPA, because Advanced Diagnostic knew that it did not have prior express invitation or

permission to send fax advertisements to Plaintiff and the Class.

       43.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500 in damages, and up to $1,500 in damages, for each violation. Plaintiff and the

class are also entitled to an injunction against future fax advertisements.

       WHEREFORE, Plaintiff, on behalf of itself and the other members of the Class, prays for

the following relief:

             a. A declaration that Defendant’s practices described herein violate the Telephone

                Consumer Protection Act, 47 U.S.C. § 227;

             b. A declaration that Defendant’s violations of the Telephone Consumer Protection

                Act, 47 U.S.C. § 227, were willful and knowing;

             c. An injunction prohibiting Advanced Diagnostic from transmitting fax

                advertisements without the prior express invitation or permission of the recipient;

             d. An award of statutory damages or trebled statutory damages; and

             e. Such further and other relief the Court deems reasonable and just.




                                                  8
    Case 1:21-cv-07646-ER Document 1 Filed 09/13/21 Page 9 of 9




                                  JURY DEMAND

Plaintiff demands a jury trial.

Dated: September 13, 2021

                                     Respectfully submitted,

                                     /s/ Anthony I. Paronich
                                     Anthony I. Paronich
                                     Paronich Law, P.C.
                                     350 Lincoln Street, Suite 2400
                                     Hingham, MA 02043
                                     (508) 221-1510
                                     anthony@paronichlaw.com
                                     Subject to Pro Hac Vice

                                     Counsel for Plaintiff and the putative Class




                                        9
